
	

113 HR 2269 IH: Multi-Hazard School Disaster Planning and Response Act of 2013
U.S. House of Representatives
2013-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2269
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2013
			Mr. Michaud
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to allow funds provided under the Matching Grant Program
		  for School Security to be used to improve information sharing between law
		  enforcement and schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Multi-Hazard School Disaster Planning
			 and Response Act of 2013.
		2.Expanding
			 permissible uses of funds under the Matching Grant Program for School Security
			 to improve information sharing between law enforcement and schools
			(a)In
			 generalSection 2701 of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797a(b)) is amended—
				(1)in subsection
			 (b)—
					(A)by redesignating
			 paragraph (5) as paragraph (6); and
					(B)by inserting after
			 paragraph (4) the following new paragraph:
						
							(5)Any law enforcement and school information
				sharing activity described in subsection
				(g)(1).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(g)Law enforcement
				and school information sharing activities
							(1)In
				generalFor purposes of subsection (b)(5), a law enforcement and
				school information sharing activity described in this paragraph is any of the
				following activities conducted in accordance with paragraphs (3) and (4):
								(A)Establishing or
				improving an electronic data management system for the purpose of sharing
				specified emergency response plan data with first responders.
								(B)Assisting local law enforcement and local
				schools with costs associated with collecting information on, evaluating,
				updating, and digitizing specified emergency response plan data and making such
				plans electronically available to local dispatch centers and first responders
				through mobile data terminals and mobile data computers.
								(C)Enabling law enforcement to consult with
				schools to develop emergency plans, including specified emergency response plan
				data, in order to ensure such plans are comprehensive, complete, and
				current.
								(2)Specified
				emergency response plan dataFor purposes of paragraph (1), the
				term specified emergency response plan data means, with respect to
				a school, emergency plan and response information, as specified by the Attorney
				General, for such school—
								(A)that includes
				floor plans, aerial and internal photographs, and key emergency contact
				information for administrative personnel, custodial staff, and relevant service
				vendors for such school; and
								(B)that is to be
				shared, in accordance with paragraph (3), with only first responders.
								(3)Dissemination of
				dataAny specified emergency
				response plan data that is disseminated through a law enforcement and school
				information sharing activity for which funds are made available under this part
				shall be so disseminated only to a local dispatch center for first responders
				through an electronic means and for purposes of being made available to mobile
				data terminals or mobile data computers of first responders.
							(4)Review and
				update of dataAny specified
				emergency response plan data that is disseminated through a law enforcement and
				school information sharing activity for which funds are made available under a
				grant under this part shall be annually reviewed by the State, unit of local
				government, or Indian tribe receiving such grant and updated as
				necessary.
							.
				(b)Preferential
			 consideration for applications for new authorized usesSection 2701(c) of such Act (42 U.S.C.
			 3797a(c)) is amended—
				(1)by striking
			 Consideration.—In awarding and inserting
			 the following:
					
						Considerations.—(1)In
				generalSubject to paragraph
				(2), in awarding
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Preferential
				consideration for applications for information sharing purposesIn awarding grants under this part for a
				use described in subsection (b)(5), the Director shall give preferential
				consideration, if feasible, to an application from a jurisdiction that
				demonstrates the activity for which the grant will be used will cover a
				significant number of schools, demonstrates such jurisdiction uses (or will use
				such grant to develop) an electronic record management system that is
				compatible across multiple jurisdictions, or demonstrates community interest
				with respect to such activity for which the grant will be used.
						.
				(c)Funding
				(1)Reauthorization
			 of programSection 2705 of such Act (42 U.S.C. 3797e) is amended
			 by striking 2001 through 2009 and inserting 2014 through
			 2017.
				(2)Additional
			 authorization for funds for new authorized usesSuch section is
			 further amended by adding at the end the following new sentence: In
			 addition to the amounts authorized to be appropriated under the previous
			 sentence for a fiscal year, there is authorized to be appropriated for grants
			 under this part for a use described in section 2701(b)(5), $10,000,000 for each
			 of fiscal years 2014 through 2017..
				
